DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubnell, DE 102005029366 A1 (see also computer generated English translation).
	Schubnell discloses the claimed invention including a brush head comprising a neck (at reference number 35 in Figures 5-6) having a platen (at 34, Figures 5-6), a plurality of merged tuft assemblies (1), each comprising a plurality of bristle tufts each comprising a plurality of bristle strands having a free end (end at 12) and a proximal end (end at 13), a tuft carrier comprising a plurality of retention elements (18) each having an opening therethrough configured to receive one or more of the bristle tufts (Figures 5-6), wherein the opening corresponds to an opening of a handling plate (handling plate not part of the brush head, handling plate is 15, Figure 5), a plurality of proximal end head portions each comprising at least a portion of the proximal end of each bristle tuft and a proximal end of a corresponding retention element (at 19, see English translation of the Abstract), wherein the portion of the proximal end of each bristle tuft is bonded to the proximal end of the corresponding retention element (see English translation of Abstract, see Figure 8 where 18 and 19 are bonded at 13; see also fifth and sixth paragraphs of page 4 and third and fourth paragraphs of page 6 of English translation document), and a matrix material at least partially encompassing the platen and retention elements of the merged tuft assembly (not shown, matrix is the elastomeric brush back injected within mold 26 and 34; see sixth and seventh paragraphs from the bottom of page 6 of English translation document). Regarding claim 11, the bristle tufts have a shape and diameter to match a size or shape of the openings in the retention elements (see Figures). Regarding claim 13, the matrix material is an elastomeric material (see sixth and seventh paragraphs from the bottom of page 6 of English translation). Claims 9, 11 and 13 are drawn to a brush head and not the method of manufacture. Product-by-process limitations such as those found in claims 9, 11 and 13 have been interpreted by the Examiner in respect to MPEP 2113 which recites: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). For example, in claim 9 lines 7-8 discuss that “the opening corresponds to an opening of a handling plate”. The assembly of the brush head results in a brush head product and the determination of the patentabilty does not depend on its method of production or equipment used to produce the brush head, such as a handling plate.
2.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clos, WO 2004/080238 (see also computer generated English translation).
	Clos discloses the claimed invention including a brush head comprising a neck (not labeled, see area between 104 and 106 in Figure 10) having a platen (at 114 in Figure 8, end of 106 in Figure 10), a plurality of merged tuft assemblies (100), each comprising a plurality of bristle tufts each comprising a plurality of bristle strands having a free end and a proximal end (see Figures 7-8), a tuft carrier comprising plurality of retention elements (12) each having an opening therethrough configured to receive one or more of the bristle tufts (see Figures 4 and 8 in particular), wherein the opening corresponds to an opening of a handling plate (20, see Figures), a plurality of proximal end head portions, each comprising a least a portion of the proximal end of each bristle tuft and a proximal end of a corresponding retention element, wherein the portion of the proximal end of each bristle tuft is bonded to the proximal end of the corresponding retention element (see Figure 4 and English translation page 7 lines 18-24), 

and a matrix material at least partially encompassing the platen and retention elements of the merged tuft assembly (see English translation, end of page 7 and central section of page 8). Regarding claim 10, the retention elements and bristle tufts are composed of a same or similar material (plastic, see English translation top third of page 4 and page 7). Regarding claim 11, the bristle tufts have a shape and diameter to match a size or shape of the openings in the retention elements (see Figures). Regarding claim 12, the plurality of tuft assemblies are interconnected in a carrier web or carrier plate (20). Regarding claim 13, the matrix material is an elastomeric material (see English translation end of page 5). Claims 9- 13 are drawn to a brush head and not the method of manufacture. Product-by-process limitations such as those found in claims 9-13 have been interpreted by the Examiner in respect to MPEP 2113 which recites: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). For example, in claim 9 lines 7-8 discuss that “the opening corresponds to an opening of a handling plate”. The assembly of the brush head results in a brush head product and the determination of the patentabilty does not depend on its method of production or equipment used to produce the brush head, such as a handling plate.
3.	Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dengler et al., US 10,500,024.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Dengler et al. disclose the claimed invention including a brush head comprising a neck (40) having a platen (42), a plurality of merged tuft assemblies (21), each comprising a plurality of bristle tufts each comprising a plurality of bristle strands (see Figures; Column 4 Lines 22-31) having a free end (25) and a proximal end (23), a tuft carrier comprising a plurality of retention elements (50) each having an opening therethrough configured to receive one or more of the bristle tufts (Column 4 Lines 31-32), wherein the opening is capable of corresponding to an opening of a handling plate (201), a plurality of proximal end head portions, each comprising at least a portion of the proximal end of each bristle tuft and a proximal end of a corresponding retention element, wherein the portion of the proximal end of each bristle tuft is bonded to the proximal end of the corresponding retention element (Column 4 Lines 29-36), and a matrix material at least partially encompassing the platen and retention elements of the merged tuft assembly (30; Column 4 Lines 31-43). Regarding claim 10, the retention elements and bristle tufts are composed of the same or similar material (polymer materials, Column 4 Lines 25-40). Regarding claim 11, the bristle tufts have a shape and diameter to match a size or shape of the openings in the retention elements (see Figures). Regarding claim 13, the matrix material is an elastomeric material (Column 4 Lines 36-40). Claims 9-11 and 13 are drawn to a brush head and not the method of manufacture. Product-by-process limitations such as those found in claims 9-11 and 13 have been interpreted by the Examiner in respect to MPEP 2113 which recites: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). For example, in claim 9 lines 7-8 discuss that “the opening corresponds to an opening of a handling plate”. The assembly of the brush head results in a brush head product and the determination of the patentabilty does not depend on its method of production or equipment used to produce the brush head, such as a handling plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Dengler et al., US 10,500,024 in view of Dengler et al., US 10,575,627.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Dengler et al. ‘024 disclose all elements previously discussed above, however fail to disclose that the plurality of merged tuft assemblies are interconnected in a carrier web or carrier plate. Also, Dengler et al. ‘024 fails to disclose that the openings in the retention elements and that the retention elements are of differing shapes, sizes, or a combination including at least one of the foregoing. It is noted that in Dengler et al. ‘024 that the proximal end portions of the bristle tufts can be of varying shapes (Column 4 Lines 53-57).
Dengler et al. ‘627 teaches a brush head assembly that includes many of the same components of Dengler ‘024 (in most cases, the same reference numbers are used in the disclosure of ‘627 and ‘024). Dengler et al. ‘627 is relied upon for its teachings that with regards to claim 12, that the plurality of merged tuft assemblies are interconnected in a carrier web or carrier plate to improve the retention element and bristle tuft retention within the head (Column 4 Lines 41-46). With regards to claims 14-15, the openings in the retention elements and that the retention elements are of differing shapes, sizes, or a combination including at least one of the foregoing (Column 4 Lines 46-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention elements of Dengler et al. ‘024 to form an interconnected carrier web or carrier plate, as taught by Dengler et al. ‘627, to improve retention of the retention elements and bristle tufts in the toothbrush head and also it would have been obvious for one of ordinary skill in the art to modify the retention elements of Dengler et al. ‘024 so that its openings and the retention element itself to be of differing shapes, as taught by Dengler et al. ‘627, in order to accommodate tufts that also vary in shape in order to better retain the shaped tuft.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
5.	Claims 1-8 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches or suggests the invention of claims 1-8. In particular, Clos WO 2004/080238 does include a method for manufacturing a brush head that includes many of the steps recited in claim 1. Clos and the other prior art made of record do not include method steps of positioning retention elements into openings of a handling plate or loading the plurality of retention elements into corresponding recesses of a base plate, or positioning the platen portion of the neck in relation to the merged tuft assemblies using a cavity in the base plate.
Response to Arguments
6.	Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that the prior art fails “to teach or render obvious a proximal end portion comprising at least a portion of the proximal end of a bristle tuft bonded with a proximal end of a corresponding retention element”. The Examiner respectfully disagrees. In Schubnell, there is a proximal end of each bristle tuft that is bonded to a proximal end of a corresponding retention element (see English translation of Abstract, see Figure 8 where 18 and 19 are bonded at 13; see also fifth and sixth paragraphs of page 4 and third and fourth paragraphs of page 6 of English translation document). In Clos, a portion of the proximal end of each bristle tuft is bonded to the proximal end of the corresponding retention element (see Figure 4 and English translation page 7 lines 18-24). In Dengler, a portion of the proximal end of each bristle tuft is bonded to the proximal end of the corresponding retention element (Column 4 Lines 29-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg